      Case 4:19-cv-02056 Document 1 Filed on 06/06/19 in TXSD Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JOSHUA HEBERT AND                         )
JODIE HEBERT                              )
                                          )
        PLAINTIFFS,                       )
                                          )
VS.                                       )      CASE NO.: 4:19-CV-2056
                                          )
USAA GENERAL INDEMNITY                    )
COMPANY                                   )
                                          )
        DEFENDANT.                        )


                                    COMPLAINT

        COMES NOW the Plaintiffs, JOSHUA HEBERT AND JODIE HEBERT, by and

through their undersigned attorney, and for the relief hereinafter requested, alleges

as follows:

                                   JURISDICTION

        1.     This action arises under the National Flood Insurance Act, as

amended, 82 Stat. 583, 42 U.S.C. Section 4001, et seq., pursuant to the insurance

contract issued to the Plaintiff, as hereinafter more fully appears. This action, having

arisen under an applicable federal statute, namely, 42 U.S.C. Section 4072,

requires the application of federal law pursuant to the general federal jurisdiction

provisions of 28 U.S.C. Section 1331.

                                        VENUE

        2.     The property made the basis of this action is located at 5734 Cerritos

Dr., Houston, Texas 77035 (hereinafter referred to as the “insured property”). The



                                           1
    Case 4:19-cv-02056 Document 1 Filed on 06/06/19 in TXSD Page 2 of 4




insured property is situated in the Southern District of Texas, Houston Division, and

venue is proper in this Court pursuant to 42 U.S.C. Section 4072.

                                       PARTIES

       3.      The Plaintiffs, JOSHUA HEBERT AND JODIE HEBERT, are

individuals who were, and still are, the owners of the insured property and have been

at all times material to the allegations set forth in this Complaint.

       4.      The Defendant, USAA General Indemnity Company (hereinafter

referred to as “USAA”) is a foreign licensed insurance company participating in

FEMA’s “Write Your Own” (WYO) program. USAA issued a Standard Flood

Insurance Policy (hereinafter referred to as “SFIP”) in its own name, as a fiscal agent

of the United States, to the Plaintiff. Pursuant to 44 C.F.R. Section 62.23(d) and

(i)(6), USAA is responsible for arranging the adjustment, settlement, payment and

defense of all claims arising under the policy. USAA can be served by serving its

agent for service of process, Corporation Service Company, 211 E. 7 th St., Suite

620, Austin, Texas 78707-3218.

                             FACTUAL ALLEGATIONS
                            COMMON TO ALL COUNTS

       5.     On February 1, 2017, USAA issued an SFIP to Plaintiff, namely, Policy

No. 095768271F, for a one (1) year period which was in full force and effect on

August 27, 2017, whereby USAA agreed to pay the Plaintiff for any direct physical

loss to the insured property caused by or from a “flood” as defined by the policy. In

lieu of attaching the policy hereto, the Plaintiffs incorporate by reference, as a part

hereof, the terms and provisions of the SFIP, Dwelling Form, as set forth in 44




                                            2
   Case 4:19-cv-02056 Document 1 Filed on 06/06/19 in TXSD Page 3 of 4




C.F.R. Section 61, Appendix A(1), which is the policy issued by USAA to the

Plaintiffs during the above-referenced time period.

       6.      The SFIP issued to the Plaintiffs covered flood damage to the

Plaintiffs’ dwelling and other structures as described under Coverage A up to a limit

of $190,000.00 (subject to a $5,000 deductible); Coverage B for contents up to a

limit of $20,000.00 (subject to a $5,000 deductible) and costs incurred to comply with

state or local flood plain management laws or ordinances affecting the repair or

reconstruction of a structure suffering flood damage as described under Coverage

D ( also known as Increased Cost of Compliance or I.C.C.) up to a limit of $30,000.

       7.      On or about August 27, 2017, the flood waters of Hurricane Harvey

and/or the rain and storm water associated with Hurricane Harvey inundated the

Plaintiffs’ land and the surrounding area causing flood waters to enter the Plaintiffs’

dwelling. As a direct and proximate result of the flooding, the Plaintiffs suffered a

direct physical loss to their dwelling and contents.

       8.     The Plaintiffs timely notified the Defendant of the loss and the claim

was inspected and adjusted by or on behalf of the Defendant. The Plaintiffs’ claim

was denied, in whole or in part.

       9.     The Plaintiffs disagree with such denial of the claim and alleges that

the action taken on the claim by USAA does not comply with the terms and

provisions of the SFIP and/or does not fully compensate the Plaintiffs for the direct

physical losses sustained as a result of the flood.




                                           3
   Case 4:19-cv-02056 Document 1 Filed on 06/06/19 in TXSD Page 4 of 4




                                  COUNT ONE
                              BREACH OF CONTRACT

       10.    The Plaintiffs hereby adopt and incorporate by reference the allegations

contained in Paragraphs 1 through 9 above as a part of Count One of this Complaint.

       11.    The Defendant has failed or refused to pay the full amount due under

the policy and has otherwise failed or refused to comply with the terms and provisions

of the policy. As a result thereof, the Defendant has breached the contract of

insurance herein described.

       12.    As a direct and proximate consequence of the Defendant’s breach of

said contract, the Plaintiffs have not been fully paid or compensated for damage to

the insured building.

       WHEREFORE, the Plaintiffs demands judgment against the Defendant for an

amount up to and including the coverage limits under Coverage A; any and all other

amounts payable under said policy; costs and case expenses incurred in filing this

action; and any and all other appropriate relief to which the Plaintiffs may be entitled.

Dated this 6th day of June, 2019.


                                            Martin L. Mayo and Associates, P.C.

                                            /s/ Martin L. Mayo
                                            Martin L. Mayo
                                            Federal Bar No. 6369
                                            State Bar No. 13297875
                                            5005 Riverway Drive, Suite 450
                                            Houston, TX 77056
                                            Telephone: (713) 358-2140
                                            Facsimile: (713) 358-2141
                                            E-mail: mmayo@martinmayolaw.com




                                           4
